Citation Nr: 0027475	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  93-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a service-connected 
left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1991 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for a service-
connected left ankle disability; the veteran appealed for an 
increased rating.  A personal hearing was held before an RO 
hearing officer in March 1992.  In January 1995, the Board 
remanded the case to the RO for further evidentiary 
development.  A hearing was held before a member of the Board 
in February 1997.  In March 1997, the Board remanded the 
claim to the RO for further evidentiary development.  A 
hearing was held before a member of the Board in November 
1998.  In July 1999, the Board remanded the claim to the RO 
for further evidentiary development.  A hearing was held 
before another member of the Board in July 2000.  The case 
was subsequently returned to the Board.

The Board notes that in its July 1999 remand, two issues were 
referred to the RO for appropriate action.  The veteran has 
submitted claims for entitlement to a non-service-connected 
disability pension and for entitlement to service connection 
for pes planus of the left foot as secondary to a service-
connected left ankle disability.  Such issues have not yet 
been addressed by the RO, and are again referred for 
appropriate action.


FINDING OF FACT

The service-connected left ankle disability is manifested by 
minor degenerative changes, marked limitation of motion of 
the ankle, and a well-healed scar.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent for a left 
ankle disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1967 to September 1970.  A review of his service medical 
records shows that he was treated for a closed fracture of 
the left medial malleolus.  An open reduction and screw 
fixation were performed.

In a May 1973 decision, the RO established service connection 
for residuals of a fracture of the left ankle with traumatic 
arthritis, with a 10 percent rating.  Such rating has 
remained in effect to the present.

VA outpatient treatment records dated from October 1989 to 
December 1989 reflect treatment for a left ankle disability.  
An October 1989 treatment note shows that the veteran 
complained of pain and swelling of the left ankle.  The 
examiner noted that the veteran had been given an elastic 
ankle brace.  On examination, range of motion was within 
normal limits, and the veteran reported minimal pain on 
dorsal and plantar flexion.  There was minimal joint line 
tenderness.  A December 1989 VA outpatient treatment record 
shows that the veteran reported recurrent ankle pain for the 
past 20 years.  On examination, there was a healed surgical 
incision over the anterior medial aspect of the left ankle.  
The veteran complained of tenderness to palpation over the 
anterior aspect of the left talotibial joint.  There was good 
range of motion of the left talotibial joint, with 
dorsiflexion to 0 degrees, and plantar flexion to 30 degrees.  
The diagnostic assessment was probable post-traumatic 
osteoarthritis of the left ankle following open reduction and 
internal fixation of a fracture dislocation of the ankle.  A 
December 1989 X-ray study of the left ankle showed evidence 
of a bone screw in the region of the distal left tibia 
secondary to a previous operative procedure.  The visualized 
bony structures were intact and otherwise unremarkable, the 
joint space was anatomical, and the soft tissues were normal.  
Minimal spur formation was noted in the region of the 
Achilles tendinous insertion on the calcaneus.

In June 1990, the veteran submitted a claim for an increased 
rating for a service-connected left ankle disability.  He 
asserted that he had limitation of motion of the left ankle.

VA outpatient treatment records dated from 1990 to 1997 
primarily relate to treatment for a psychiatric disorder, and 
do not reflect treatment for a left ankle disability.

By a statement dated in January 1992, the veteran asserted 
that he had problems with his feet and legs, including 
arthritis.  He complained of pain and stiffness, and said he 
sometimes had difficulty walking.

Records from the Social Security Administration (SSA) dated 
in December 1992 reflect that the veteran was awarded 
disability benefits based on affective disorders and diabetes 
mellitus.

At a March 1992 RO hearing, the veteran reiterated many of 
his assertions.  He said his left ankle disability was 
manifested by pain and swelling, and was worse during cold 
weather.  He said he was able to move his ankle to a certain 
degree, and had problems walking.

In an August 1993 written presentation, the veteran's 
representative asserted that a 20 percent rating should be 
assigned for the service-connected left ankle disability.

In January 1995, the Board remanded the claim to the RO for a 
VA examination.

At an October 1995 VA orthopedic examination, the veteran 
complained of pain, swelling and aching of the left ankle, as 
well as weakness and limited motion.  On examination, there 
was a well-healed scarred area over the medial malleolus, 
which was not tender, but there was reduced sensation in the 
area of the scar.  There was no tenderness on pressure over 
either malleoli.  The examiner noted a slight reduction in 
motion of the ankle.  Range of motion of the ankle was as 
follows:  10 degrees of dorsiflexion and 15 degrees of 
plantar flexion, and the foot did not move well on the ankle 
in comparison with the corresponding unaffected foot.  An X-
ray study showed no significant change in findings since a 
December 1989 study.

At a June 1996 VA orthopedic examination, the veteran 
complained of continued left ankle problems, including pain, 
swelling, and limitation of motion.  He reported that his 
symptoms were worse when it was cold.  The examiner noted 
that an X-ray study showed a bone screw in the region of the 
distal left tibia without other abnormalities except for spur 
formation in the region of the Achilles tendinous insertion 
on the calcaneus.  On examination, there was a well-healed 
operative scar over the medial malleolus which was non-
tender.  There were no bony deformities or muscle 
abnormalities.  Range of motion was as follows:  dorsiflexion 
to 10 degrees, and 10 to 15 degrees of plantar flexion.  The 
veteran indicated that his pain was located in the dorsum of 
his foot.  The diagnosis was status post left ankle fracture 
treated with open reduction and internal fixation, with 
residual pain and limitation of motion.

At a February 1997 Board hearing, the veteran reiterated many 
of his assertions.  He reported left ankle pain and swelling.  
He stated that the ankle was weak and gave way when he 
walked.  He said both his ankle and the scar on his ankle 
were tender to the touch.  He stated that he walked with a 
limp and had limitation of motion of the ankle.  He reported 
occasional pain with motion of the ankle.

In March 1997, the Board remanded the case to the RO for a VA 
examination, and to obtain VA and non-VA medical records.

By a statement dated in May 1997, the veteran reported that 
his left ankle disability had only been treated by the VA, 
and denied receiving private medical treatment for the 
condition.

A February 1998 private medical record from M. D. Ohl, MD, 
reflects that the veteran was treated for complaints of left 
ankle pain, swelling, and instability.  He reported that the 
condition recently became much worse.  He reported numbness 
and tingling over his ankle scar.  On examination, the 
examiner noted that the veteran walked with a moderate limp.  
There was a well-healed medial incision.  There was minimal 
swelling and tenderness noted to the anteromedial ankle.  
Range of motion was decreased with pain.  Strength of the 
ankle was 4/5 with an increase in pain noted to the medial 
ankle.  Motor and sensory functions were intact distally.  An 
X-ray study showed mild degenerative joint disease to the 
medial ankle, a healed fracture, and the implanted screws 
were intact.  The diagnostic impression was degenerative 
joint disease of the medial left ankle.

At an April 1998 VA orthopedic examination, the veteran 
complained of arthritis of the left ankle, with constant 
tremendous pain and swelling.  He said he did not have flare-
ups, but had continuous pain.  He denied episodes of 
dislocation or recurrent subluxation.  On examination of the 
ankle, there was no obvious swelling or deformity.  There was 
a well-healed scar anterior to the left medial malleolus.  
Range of motion was as follows:  10 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  There was no objective 
evidence of pain on motion.  All ligaments were intact, and 
the veteran could stand on his heels and toes, and could 
squat.  An April 1998 X-ray study of the left ankle showed 
evidence of a 7-millimeter loose body in the anterior aspect 
of the joint space along the talar dome; the diagnostic 
impression was status post orthopedic fixation with now-
healed fractures, and a loose body.  The examiner diagnosed 
status post open reduction and internal fixation of the 
"right" ankle with a loose body.  The examiner opined that 
the veteran had only moderate limitation of motion of the 
"right" ankle, and did not exhibit weakened movement 
attributable to his service-connected disability.  He added 
that the veteran would not have loss of motion due to any 
weakened movement, excessive fatigability or incoordination.  
He opined that pain would not significantly limit function 
during flare-ups, since the veteran said he had continuous 
pain and no flare-ups.

By a statement dated in July 1998, the veteran asserted that 
his recent VA examination was inadequate.  By a statement 
dated in November 1998, he asserted that his left ankle 
disability should be rated under the criteria pertaining to 
ankylosis.  He said his left ankle disability was manifested 
by pain and instability.  He stated that he had been taking 
pain medication for the condition for 10 to 15 years.

An August 1998 private medical record from Dr. Ohl reflects 
that the veteran was treated for complaints of left ankle 
pain.  On examination of the left ankle, there was no 
swelling, and there was mild tenderness to the lateral ankle.  
Range of motion was as follows:  dorsiflexion to 10 degrees, 
plantar flexion to 30 degrees, 
eversion to 10 degrees, and inversion to 5 degrees.  There 
was an increase in discomfort noted at the extremes of 
motion.  Motor and sensory functions were intact distally.  
The diagnostic impression was degenerative joint disease of 
the left ankle.

At a November 1998 Board hearing, the veteran reiterated many 
of his assertions.  He stated that his left ankle disability 
was manifested by pain and instability.  The veteran and his 
representative asserted that the left ankle disability should 
be rated under the criteria pertaining to ankylosis.  The 
veteran testified that he was able to move his ankle, but 
only marginally, and said the ankle disability had worsened 
over the years.  He stated that his left ankle scar was 
tender and numb.

In July 1999, the Board remanded the case to the RO for a VA 
examination and to obtain VA and private medical records.

VA outpatient treatment records dated in 1999 reflect 
treatment for a variety of conditions, including diabetes and 
a left ankle disability.  A May 1999 VA outpatient treatment 
record shows that the veteran complained of joint pain on 
standing and walking, and increased left ankle pain when 
climbing stairs.  It was noted that the veteran had a scar 
which began just distal to the medial malleolus and extended 
proximally and laterally and then proximally and medially.  
There was no keloiding.  An August 1999 treatment record 
shows that the veteran was treated for bilateral pes planus 
and for a pin in the left ankle from a fracture in 1968.  The 
examiner recommended that the veteran obtain orthopedic 
shoes.

By a statement dated in August 1999, the veteran reiterated 
many of his assertions.

At a December 1999 VA orthopedic examination, the veteran 
complained of daily left ankle pain, and said the pain was 
intermittent throughout the day.  He said he was able to walk 
for about a block before beginning to limp due to increased 
pain "from the base level."  He stated that he used a cane 
for a feeling of increased stability.  He related that his 
ankle swelled 3 or 4 times per week, and such was related to 
strenuous activity.  He said he felt his left ankle was 
weaker than his right.  On examination, there was a healed, 
crescent-shaped scar over the ankle, which was 19 centimeters 
in length.  It was well-healed with no herniations.  There 
was no significant tenderness noted over the scar.  The 
veteran reported a slight decrease in sensation for 
approximately 1 centimeter to 11/2 centimeter to either side of 
the scar.  The examiner noted that the skin was normal 
without keloiding.  The left ankle measured 28.5 centimeters 
in circumference, and the right measured 27 centimeters.   
The examiner indicated that flexion was performed to 15 
degrees, and dorsiflexion was to "100" degrees.  Both 
motions were performed without any pain.  Internal and 
external rotation and medial and lateral movement of the foot 
were normal when compared with the right.  Reflexes were also 
normal.  The diagnosis was a fracture of the left ankle 
status post open reduction and internal fixation, with 
residual ankle pain.

By a statement dated in February 2000, the veteran reiterated 
many of his assertions.  He said he had left ankle pain and 
pain on motion.

In a March 2000 written presentation, the veteran's 
representative asserted that the recent VA examination was 
inadequate, and that a remand was required.

At a June 2000 Board hearing, the veteran reiterated many of 
his assertions.  He complained of left ankle pain and 
instability, and said he had difficulty climbing or 
descending stairs.  His representative asserted that the left 
ankle disability should be rated under the criteria 
pertaining to ankylosis.  The veteran asserted that he had 
functional loss and limitation of motion of the left ankle, 
and that his range of motion had decreased in recent years.  
He said his left ankle scar was both tender and numb.  He 
stated, "...basically it is a numbing sensation that I have 
around the scar area, numb to the touch.... the area feels 
dead."

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected left ankle disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  Although the veteran's representative asserts 
that the most recent VA examination was inadequate, the Board 
finds that the examination was adequate for rating purposes, 
particularly when viewed with the numerous other medical 
records on file, and another remand is not in order.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Limitation of motion of an ankle is rated 10 percent when 
moderate and 20 percent when marked in degree.  38 C.F.R. § 
4.71a, Code 5271.

Ankylosis of the ankle is rated 20 percent when in plantar 
flexion, less than 30 degrees.  Ankylosis of the ankle is 
rated 30 percent when in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Code 5270. 

The veteran's left ankle disability also includes a healed 
surgical scar.  Under applicable criteria, a 10 percent 
evaluation is warranted for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

VA and private medical records from the 1990s partly refer to 
conditions unrelated to the left ankle.  However, some of 
these medical records note complaints of pain, swelling, and 
instability of the left ankle, particularly with prolonged 
use.  The veteran also reported such symptoms in several 
statements and personal hearings.  The medical records 
include X-ray confirmation of left ankle arthritis.

At a VA examination in October 1995, there were 10 degrees of 
dorsiflexion and 15 degrees of plantar flexion.  At a VA 
examination in June 1996, dorsiflexion was performed to 10 
degrees, and there were 10 to 15 degrees of plantar flexion.  
At an April 1998 VA examination, there were 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  There was no 
objective evidence of pain on motion.  At an August 1998 
private examination of the veteran's left ankle, range of 
motion was as follows:  dorsiflexion to 10 degrees, plantar 
flexion to 30 degrees, eversion to 10 degrees, and inversion 
to 5 degrees.  There was an increase in discomfort noted at 
the extremes of motion.  At a December 1999 VA examination, 
plantar flexion was performed to 15 degrees, and dorsiflexion 
was to "100" degrees.  Both motions were performed without 
any pain.  (The Board notes that the measurement of "100" 
degrees appears to be a typographical error, and concludes 
that the examiner meant to indicate 10 degrees of 
dorsiflexion.)  Internal and external rotation and medial and 
lateral movement of the foot were normal.  All of these 
medical records show limitation of motion of the left ankle, 
but none of the examinations or other recent medical records 
show that the ankle is ankylosed (i.e., fixed or frozen in 
one position). 

The veteran currently has moderate limitation of 
dorsiflexion, and some of the medical records show marked 
limitation of plantar flexion.  See 38 C.F.R. § 4.71, Plate 
II, describing ordinary ankle motion as 0 degrees to 20 
degrees of dorsiflexion and 0 degrees to 45 degrees of 
plantar flexion.  With consideration of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that an 
increased rating, to 20 percent, is warranted under Code 5271 
for the left ankle disability.  This is the maximum rating 
available under this code.  

For an even higher rating (30 percent), the left ankle would 
have to be ankylosed (i.e., fused or immobilized) in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees (Code 5270).  The veteran does not 
have true ankylosis, or fusion, of the left ankle joint, and 
such code is not for application.

A separate rating may be assigned for a scar if the scar 
results in additional impairment (which does not duplicate 
impairment compensated by another rating, in violation of the 
pyramiding provisions of 38 C.F.R. § 4.14).  Esteban v. 
Brown, 6 Vet.App. 259 (1994).  However, a separate scar 
rating is not warranted in the instant case.  The medical 
evidence demonstrates that the veteran's left ankle scar is 
well-healed, with no signs of being depressed, adherent, or 
tender.  Notwithstanding the veteran's assertions, the 
medical evidence also does not show a superficial scar that 
is poorly nourished with repeated ulceration as required for 
a compensable rating under Code 7803, nor does the medical 
evidence show that the scar is tender and painful on 
objective demonstration as required for a compensable rating 
under Code 7804.  There does not appear to be any limitation 
of left ankle function as a result of the scar itself (Code 
7805), and even if the scar produced some limitation of 
motion, such is compensated by the rating already assigned 
under the limitation of motion code.  Accordingly, the Board 
finds that a separate rating for a scar is not in order.

In sum, the Board finds that an increased rating, to 20 
percent but no higher, is warranted for the service-connected 
left ankle disability.  


ORDER

An increased 20 percent rating for a service-connected left 
ankle disability is granted.


		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

